DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Amendment
	The Examiner acknowledges the amendments and arguments filed on 10/4/22.  Claims 2, 21-29, and 31-36 have been canceled.  Claims 19, 20, and 30 have been withdrawn. Claims 1, 3, 4, 5, 9, 12, and 13 have been amended. Claims 1, 3-18, and 37 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215.
1.	Regarding Claims 1, 3, 5, 6, and 10, Coehlo discloses a panel having a ceramic material layer that can be made of a stone (Page 8, Lines 15-20); more specifically, Coelho discloses that its porcelanate material can be made from a mixture of quartz and feldspar sands (Page 9, Lines 3-5) which are derived from natural rocks.  Thus, they fulfill the definition of being “stone-based” as being claimed in instant, independent Claim 1, under broadest reasonable interpretation.  Next, Coehlo discloses using a fiber material layer after the afore-described corresponding “stone-based layer”, then finally followed by a cork material layer (Claim 1) wherein said fiber material layer can be made of glass fibers and a resin (Page 6, Lines 1-3) in the form of a woven fabric (Page 9, Lines 17-18).  Furthermore, Coehlo discloses that said cork material layer can be entirely cork (Page 9, Lines 7-9).  Also, Coehlo discloses that having another fiber layer arranged on the outer surface of said cork layer opposed to outer face of the stone material layer (Claim 2) and it’s known to have additional cork outer layers (Page 3, Lines 1-4) as is being claimed by Applicants in Claim 3.  Coehlo discloses that said stone ceramic layer can have a thickness ranging from 1 mm to 16 mm (Page 4, Lines 28-29).  Also, Coehlo discloses that said cork material can have a density ranging from 100 kg/m3 to 1300 kg/m3 (Page 5, Lines 6-7) which teaches Applicants’ range in Claim 6.  Coehlo further discloses its cork layer can have a thickness ranging from 0.5 mm to 25 mm (Page 5, Lines 6-7), as is being claimed by Applicants in Claim 11.  Furthermore, it would be expected for this to inherently be able to be under compression when the panel is mechanically loaded and supported on two or more anchoring points.  It’s also well-known for the afore-described cork material layer to have lower density than the stone ceramic layer.  
2.	However, Coehlo does not disclose the claimed neutral axis orientation.
3.	Cremer discloses that it is known to select different wall thicknesses of stone layers such that its rigidity corresponds to its adjacent layers and that this will make its neutral axis come to lie on the plane outside of it and how this can be achieved by taking into account the influence of the elastic modulus and stone thicknesses on the bending moment (column 3, lines 24-50). Although Cremer discloses the neutral axis then lying onto the plane of the adhesive layer that is located in the middle, the Examiner respectfully submits that this would likely extend onto the cork material layer, of Coehlo, too. This would be due to the cork material layer being directly adjacent and thus effectively on the same plane as the middle adhesive, or in the case of Coehlo, its fiber-resin layer. Alternatively, given the guidance disclosed by Cremer, it would be expected for one of ordinary skill in the art to know how to adjust the wall thicknesses of its stone layers in order to effect the neutral axis onto its cork material layer in order to have its rigidity correspond to that of the cork material layer too. In short, the Examiner submits that these are known methods used in the art as disclosed by Cremer and as such it would be expected for such modifications to be routine to one of ordinary skill through a desire of optimization.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stone layer, of Coehlo, by adjusting its wall thickness through taking into account rigidity and modulus in order to orient its neutral axis outside of it, such as on to said cork material layer, as disclosed by Cremer.  One of ordinary skill in the art would have been motivated in doing so in order to avoid undesirable stresses on its stone.
5.	Regarding Claim 4, although Coehlo in view of Cremer does not explicitly disclose the claimed arrangement, it is well known to stack on either side of substrates.  Applicants have not indicated criticality or how this results in unexpected or surprising results.
6.	Regarding Claims 12 and 13, Coehlo in view of Cremer suggests that said fiber layer can have a unidirectional or biaxial orientation with a specific mass ranging from 80 g/m2 to 400 g/m2 (Page 9, Lines 20-24) which would inherently then possess the claimed war and weft degrees due to having the claimed orientation.
7.	Regarding Claim 14, although the claimed roughness is not disclosed by Coehlo in view of Cremer it would nevertheless be expected for it to inherently have the same roughness that is being claimed due to being the same material.  Alternatively, it is well known to polish ceramics to a desirable roughness.  Applicants have not proven criticality of this limitation.
8.	Regarding Claims 15-18, Coehlo in view of Cremer having a sound insulation of up to 14 dB (Page 18, Lines 5-6).  Given that Coehlo in view of Cremer substantially teaches the claimed product, it would be expected for it to inherently possess the claimed properties found in Applicants’ Claims 15-18.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215, as applied to Claim 1, and further in view of Kim USPA_20130196789_A1.
9.	Regarding Claims 7 and 8, Coehlo in view of Cremer does not explicitly disclose the claimed compressive and tensile strength of its cork material.
10.	Kim discloses that its cork has properties of elasticity, resiliency, and compressibility and has a compressive strength of from about 50 psi to about 250 psi and tensile strength of from about 50 to about 200 psi (paragraph 0081).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cork material, of Coehlo in view of Cremer, by using the cork material having the compressive/tensile strengths, of Kim.  One of ordinary skill in the art would have been motivated in doing so in order to obtain properties of elasticity, resiliency, and compressibility in its laminate panel used in the construction industry.
12.	Regarding Claim 9, Coehlo in view of Cremer and further in view of Kim do not explicitly disclose the claimed thermal conductivity.  However, given that it’s made of cork material with the same compressive and tensile strengths as that being claimed by Applicants, it would therefore be expected for it to inherently possess the same thermal conductivity.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coelho WO_2011115514_A2 in view of Cremer USPN_5042215, as applied to Claim 1 and further in view of Miller USPA_20060154015_A1.
13.	Regarding Claim 37, Coelho in view of Cremer does not suggest using the claimed natural stone materials.
14.	Miller discloses forming materials for flooring (paragraph 0002), similar to Coelho (Abstract) that have ease of use and installation of a laminated board (paragraph 0011) and can comprise both porcelain and natural stone materials such as marble, granite, and slate (Claims 2 and 3) that leads to overcoming some of the deficiencies of known types of laminated boards and known ceramic tiles (paragraph 0012).  
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porcelain materials, of Coelho, by using the ceramic and stone materials, of Miller.  One of ordinary skill in the art would have been motivated in doing so in order to obtain ease of use/installation and overcoming known deficiencies of other prior materials used in ceramic tiles and laminated boards.
Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered but they are not persuasive. 
Applicants state: “Applicant respectfully submits that the references would not have been combined as alleged by the Examiner and that, even if combined, the alleged combination of references would not teach or suggest each and every feature of the claims. That is, Coelho and Cremer, either alone or in combination (arguendo), fail to teach or suggest, “one or more layers of resin-impregnated fibers interposed between the first layer of the stone-based material and the at least one layer of a dissimilar material...wherein a location of a neutral axis of the panel is located outside the first layer and outside the one or more layers of resin-impregnated fibers, and is located in the at least one layer of the dissimilar material,” (emphasis added by Applicant) as recited in claim 1..”
The Examiner respectfully submits that Coehlo discloses using a fiber material layer after the afore-described corresponding “stone-based layer”, then finally followed by a cork material layer (Claim 1) wherein said fiber material layer can be made of glass fibers and a resin (Page 6, Lines 1-3). The Examiner respectfully submits that Although Cremer discloses the neutral axis then lying onto the plane of the adhesive layer that is located in the middle, the Examiner respectfully submits that this would likely extend onto the cork material layer, of Coehlo, too. This would be due to the cork material layer being directly adjacent and thus effectively on the same plane as the middle adhesive, or in the case of Coehlo, its fiber-resin layer. Alternatively, given the guidance disclosed by Cremer, it would be expected for one of ordinary skill in the art to know how to adjust the wall thicknesses of its stone layers in order to effect the neutral axis onto its cork material layer in order to have its rigidity correspond to that of the cork material layer too. In short, the Examiner submits that these are known methods used in the art as disclosed by Cremer and as such it would be expected for such modifications to be routine to one of ordinary skill through a desire of optimization.
The remainder of Applicants’ arguments have been answered to in the preceding paragraph.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 14, 2022